SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

907
CA 13-02238
PRESENT: SMITH, J.P., FAHEY, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


RACHEL HECKL, PERSONAL NEEDS GUARDIAN OF AIDA
COREY, AN INCAPACITATED INDIVIDUAL, THOMAS J.
COREY AND OLIVIA J. COREY, INTERIM CO-PROPERTY
GUARDIANS OF AIDA COREY, AN INCAPACITATED
INDIVIDUAL, AND PERMCLIP PRODUCTS CORPORATION,
PLAINTIFFS-RESPONDENTS,

                     V                               MEMORANDUM AND ORDER

DANIEL M. WALSH, FRANK PANARO, ET AL., DEFENDANTS,
HSBC NORTH AMERICA, INC. AND HSBC BANK USA N.A.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 1.)


JAECKLE FLEISCHMANN & MUGEL, LLP, BUFFALO (BRADLEY A. HOPPE OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (BRENDAN H. LITTLE OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered April 10, 2013. The order, among other things,
denied in part the motions of defendants Frank Panaro, HSBC North
America, Inc. and HSBC Bank USA N.A., to dismiss the amended
complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Heckl v Walsh ([appeal No. 2] ___ AD3d ___
[Nov. 14, 2014]).




Entered:   November 14, 2014                     Frances E. Cafarell
                                                 Clerk of the Court